UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):May 16, 2013 Emmaus Life Sciences, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 000-53072 41-2254389 (State or Other Jurisdiction (Commission File Number) (IRS Employer Identification No.) of Incorporation) 20725 S. Western Avenue, Suite 136, Torrance, CA 90501 (Address, including zip code, off principal executive offices) Registrant’s telephone number, including area code310-214-0065 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On May 16, 2013, Emmaus Life Sciences, Inc., announced that the Superior Court of Delaware granted in full its motion for summary judgment in the company’s lawsuit against AFH Holding & Advisory, LLC (“AFH”) and Amir Heshmatpour. The announcement was set forth in a press release attached hereto as Exhibit 99.1 and incorporated by reference herein. Item 9.01Financial Statements and Exhibits. Exhibit No.Description Exhibit 99.1Press release dated May 16, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Emmaus Life Sciences, Inc. Date: May 17, 2013 By: /s/ Peter Ludlum Name: Peter Ludlum Title: Chief Financial Officer
